The judgment under review herein will be affirmed, for the reasons expressed in the opinion of the Supreme Court, besides the additional reason that the matter is res judicata.
A bill was filed in the United States District Court by the complainant against the defendant herein concerning the very taxes which are the subject of this suit, and prayed that the amount of such taxes which complainant should justly and equitably be required to pay on account of certain lands, be determined by the court, and that the defendant should be enjoined from collecting or selling property of complainant in excess of such amount to be determined as stated. Upon filing the bill an order to show cause with ad interim restraint was made. Thereafter notice was given the complainant for an order dismissing the bill for reasons therein stated; all going to the merits of the cause. The matter came on to be heard before the United States District Court on bill and affidavits, affidavits by defendant, order to show cause mentioned, and on the notice to dismiss the bill, in the presence of counsel for the respective parties; whereupon, and after hearing, the court made an order that the order to show cause be discharged and the bill of complaint be dismissed, unless complainant, within a certain time specified, paid to defendant a certain sum, naming it, on account of said taxes, and in the event of making such payment the defendant be restrained from further proceeding for sale, c., until final hearing. It is admitted that the sum was not paid and that the time for payment has expired. Therefore, the matter was definitively settled in that court.
This puts an end to litigation of the matter forever hereafter as to the parties to the suit at bar, and their privies, in every court in any jurisdiction. Appellant is estopped by this order or judgment. It is res judicata. See City of Paterson v.Baker, 51 N.J. Eq. 49; In re Walsh's Estate, 80 Id. 565;Dickinson v. Delaware, Lackawanna and Western Railroad Co.,90 N.J.L. 158; McEligot, c., Co. v. Nutley, 92 Id. 120;McMichael v. Horay, 90 Id. 142.
Let the judgment under review herein be affirmed. *Page 591
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None.